Title: To Alexander Hamilton from William Bullitt, 26 October 1799
From: Bullitt, William
To: Hamilton, Alexander


          
            Dr Sir
            Virginia Hardy County Moorefield 26th. Oct  ’99
          
          My Brother Benjamin Bullitt who has lately been appointed an Ensign in the second Regiment of the united States army has been and now is in Jefferson County in the state of Kentuckey, he has accepted of the appointment, & when he left this place he expressly directed me If any Orders or letters came to this place directed to him, to answer them and repost himself to the General or Other Office from whence such Orders or letters should come—
          If any letters or Orders are for him you will please to send them to Jefferson County in the state of Kentuckey, where he I believe intends staying until he receives orders to recruit or Join his Regiment, or you may direct them to this Place, and I will send them to him
          I am Sir yours &c.
          
            Wm Bullitt Jnr
            for B. Bullitt
          
          Majr. Genl Hamilton
        